Citation Nr: 1012529	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  01-07 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for right knee pain 
with arthritis, including as secondary to the service-
connected diabetes mellitus, type II.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for arthritis of the 
left knee, including as secondary to the service-connected 
diabetes mellitus, type II.

3.  Whether new and material evidence has been submitted to 
reopen a claim for arthritis of the hands, including as 
secondary to the service-connected diabetes mellitus, type 
II.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for glaucoma, 
including as secondary to the service-connected diabetes 
mellitus type II.

5.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for an 
acquired psychiatric disability, to include depression, 
schizophrenia, and posttraumatic stress disorder (PTSD).

6.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for arteriosclerotic 
heart disease, coronary artery disease, atypical chest pain, 
possibly secondary to spasm of the coronary vessels, 
including as secondary to the service-connected diabetes 
mellitus type II.

7.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for tuberculosis, 
positive TB test.

8.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for muscle spasms of 
the lower back (also referred to simply herein as a "back" 
disability).

9.  Entitlement to service connection for gonorrhea.

10.  Entitlement to an increased evaluation for status post 
fracture, right 5th metacarpal, currently evaluated as 
noncompensable.

11.  Entitlement to an increased evaluation for status post 
fracture, left 5th metacarpal, currently evaluated as 
noncompensable.

12.  Entitlement to an increased evaluation for tinea 
versicolor currently evaluated as noncompensable.

13.  Entitlement to an increased initial evaluation for 
diabetes mellitus, type II, currently evaluated as 20 
percent disabling.

14.  Entitlement to an increased evaluation for 
nonproliferative diabetic retinopathy, currently rated as 
noncompensable. 

15.  Entitlement to an increased initial evaluation for 
diabetic nephropathy with hypertension, currently evaluated 
as 30 percent disabling.

16.  Entitlement to an increased initial evaluation for 
peripheral neuropathy of the right lower extremity, 
evaluated as noncompensable from December 4, 2003, and 10 
percent disabling from July 30, 2007.

17.  Entitlement to an increased initial evaluation for 
peripheral neuropathy of the left lower extremity, evaluated 
as noncompensable from December 4, 2003, and 10 percent 
disabling from July 30, 2007.

18.  Entitlement to an increased initial evaluation for 
peripheral neuropathy of the right upper extremity, 
currently evaluated 10 percent disabling.

19.  Entitlement to an increased initial evaluation for 
peripheral neuropathy of the left upper extremity, currently 
evaluated 10 percent disabling.

20.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and P.M., sister


ATTORNEY FOR THE BOARD

H. Seesel, Counsel



INTRODUCTION

The Veteran had active service from July 1963 until June 
1966 and from September 1966 until January 1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from April 2000, July 2001, March 2003, 
April 2003, August 2004, February 2008 and May 2009 rating 
decisions from the Department of Veterans Affairs (VA) 
Regional Office (RO) in New Orleans, Louisiana.

The Board previously considered the appeals concerning an 
increased evaluation for tinea versicolor and increased 
evaluations for the left and right fifth metacarpals in 
September 2002.  The Veteran appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  The Court in an October 2003 Order granted a Joint 
Motion for Remand submitted by the parties and vacated the 
September 2002 rating decision.  The case was subsequently 
returned to the Board for review and in August 2004, the 
Board remanded the claims for additional development.  The 
RO/Appeals Management Center (AMC) completed all requested 
development, but continued the denial of benefits sought.  

The Board again reviewed the claims concerning an increased 
evaluation for tinea versicolor and increased evaluations 
for the left and right fifth metacarpals along with a claim 
for entitlement to an increased evaluation for the service-
connected diabetes mellitus, type II, and entitlement to an 
increased evaluation for nonproliferative diabetic 
retinopathy and the following newly raised claims for 
service connection in a July 2008 rating decision: right 
knee pain with arthritis, including as secondary to the 
service-connected diabetes mellitus; left knee arthritis, 
including as secondary to the service-connected diabetes 
mellitus; arteriosclerotic heart disease, coronary artery 
disease, atypical chest pain, possibly secondary to spasm of 
the coronary vessels; arthritis, both hands, including as 
secondary to the service-connected diabetes mellitus; 
glaucoma, including as secondary to the service-connected 
diabetes mellitus; gonorrhea; depression and whether new and 
material evidence had been submitted to reopen a claims for 
schizophrenia, chronic, undifferentiated type and PTSD; 
whether new and material evidence had been submitted to 
reopen a claim for tuberculosis, or a positive TB test; 
whether new and material evidence had been submitted to 
reopen a claim for lower back muscle spasms.  All of the 
claims were remanded for additional development.  The 
RO/Appeals Management Center (AMC) completed all requested 
development, but continued the denial of benefits sought.  
As such, this matter is properly returned to the Board for 
appellate consideration.  

During the pendency of the appeal and after the July 2008 
Board remand, the Veteran perfected appeals for increased 
evaluations for peripheral neuropathy of the right lower 
extremity, peripheral neuropathy of the left lower 
extremity, peripheral neuropathy of the right upper 
extremity, peripheral neuropathy of the left upper 
extremity, and diabetic nephropathy with hypertension.  
Accordingly, these claims are also before the Board for 
consideration. 

The Board notes that the RO characterized several of the 
issues on appeal as ones for entitlement to service 
connection on the merits.  Additionally, during the July 
2009 travel board hearing, the issues were not identified as 
including the threshold question of determining whether new 
and material evidence had been submitted.  Irrespective of 
whether or not the RO reopened the claim, the preliminary 
question of whether a previously denied claim should be 
reopened is a jurisdictional matter that must be addressed 
by the Board before the Board may consider the underlying 
claim on its merits. See Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).  Consequently, the issues before the 
Board involve the threshold question of whether new and 
material evidence has been received, as set out on the title 
page. See 38 C.F.R. § 19.35 (Providing that the RO's 
certification of an appeal is for administrative purposes 
and does not serve to either confer or deprive the Board of 
jurisdiction of an issue).  Furthermore, as will be 
discussed in detail below, several of the claims fall under 
the more liberal standard of defining "new and material 
evidence" which was in existence prior to August 29, 2001.  
See Paralyzed Veterans of America, et al., v. Secretary of 
Veterans Affairs, 345 F. 3d 1334, 1353 (noting that the new 
definition of "new and material evidence" is more 
restrictive in scope).  Accordingly, although the Board is 
reviewing an issue which was not previously addressed by the 
RO, such analysis is not prejudicial to the Veteran. See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by 
the agency of original jurisdiction, the Board must consider 
whether the Veteran has been prejudiced thereby). 

The RO characterized the claim for the psychiatric 
disability as two separate claims, one for service 
connection for PTSD and schizophrenia and one for 
depression.  Recent case law indicates that a claim for a 
mental health disability includes any mental disability that 
may reasonably be encompassed by the claimant's description 
of the claim, reported symptoms, and the other information 
of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 
(2009) (the scope of a mental health disability claim 
includes any mental disability that may reasonably be 
encompassed by the claimant's description of the claim, 
reported symptoms, and the other information of record).  
Given the holding in Clemons, the Board has recharacterized 
the issue to the broader issue of entitlement of service 
connection for an acquired psychiatric disability, as is 
reflected on the cover page.  

The Veteran submitted additional evidence directly to the 
Board in January 2010. The Veteran also submitted a written 
waiver of review of that evidence by the agency of original 
jurisdiction and therefore referral to the RO of evidence 
received directly by the Board is not required. 38 C.F.R. 
§ 20.1304.

The issues of entitlement to service connection for a throat 
condition, entitlement to service connection for 
pseudofolliculitis barbae and entitlement to an earlier 
effective date for the grant of service connection for 
diabetes mellitus have been raised by the record, but have 
not been adjudicated by the Agency of Original Jurisdiction.  
Therefore, the Board does not have jurisdiction over them, 
and they are REFERRED to the AOJ for appropriate action.  

The decision below reopens several of the Veteran's claims 
and the reopened issues of entitlement to service connection 
for the right knee pain with arthritis; left knee arthritis; 
arthritis of the hands; arteriosclerotic heart disease, 
coronary artery disease, atypical chest pain, possibly 
secondary to spasm of the coronary vessels, an acquired 
psychiatric disability, including depression, schizophrenia 
and PTSD; and glaucoma are being REMANDED.  The claims for 
increased evaluations for diabetes mellitus, type II, 
diabetic retinopathy, diabetic nephropathy with hypertension 
and diabetic neuropathy of all four extremities and 
entitlement to TDIU are also being REMANDED.   These issues 
are addressed in the REMAND portion of the decision below 
and are REMANDED to the Department of Veterans Affairs 
Regional Office.


FINDINGS OF FACT

1.  The August 1994 rating decision denying the Veteran's 
claims for entitlement to service connection for "arthritis, 
both hands" and a "heart disorder" is final.

2.  The evidence associated with the claims file subsequent 
to the August 1994 rating decision bears directly and 
substantially upon the specific matter under consideration; 
is neither cumulative nor redundant, and by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the claim for service connection for arthritis of the 
hands.

3.  The evidence associated with the claims file subsequent 
to the August 1994 rating decision bears directly and 
substantially upon the claim for arteriosclerotic heart 
disease, coronary artery disease atypical chest pain, 
possibly secondary to spasm of the coronary vessels; is 
neither cumulative nor redundant, and by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the claim for service connection for arteriosclerotic 
heart disease, coronary artery disease atypical chest pain, 
possibly secondary to spasm of the coronary vessels.  

4.  The September 1999 Board decision denying the Veteran's 
claim for entitlement to service connection for the PTSD is 
final.

5.  The evidence associated with the claims file subsequent 
to the September 1999 rating decision bears directly and 
substantially upon the specific matter under consideration; 
is neither cumulative nor redundant, and by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the claim for service connection for an acquired 
psychiatric disability, to include depression, 
schizophrenia, and PTSD.    

6.  The December 1977 rating decision denying the Veteran's 
claim for entitlement to service connection for the "lower 
back" is final.

7.  The evidence associated with the claims file subsequent 
to the December 1977 rating decision bears directly and 
substantially upon the specific matter under consideration; 
is neither cumulative nor redundant, and by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the claim for service connection for muscle spasms of 
the lower back.   

8.  A March 2000 rating decision denying service connection 
for tuberculosis is final.

9.  The evidence associated with the claims file subsequent 
to the March 2000 rating decision does not relate to an 
unestablished fact necessary to substantiate the claim for 
tuberculosis and does not raise a reasonable possibility of 
substantiating the claim.

10.  The evidence does not demonstrate that any currently 
diagnosed muscle spasm of the lower back is related to any 
event or incident of the Veteran's active service.

11.  The evidence does not demonstrate the Veteran has a 
currently diagnosed disability related to gonorrhea.

12.  The Veteran's tinea versicolor is not productive of 
exfoliation, exudation, or itching, involving an exposed 
surface or extensive area; moreover, less than five percent 
of the entire body is affected, and intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs has not been prescribed during the appeal period.   

13.  The Veteran's left little finger does not manifest with 
ankylosis of both the metacarpophalangeal and proximal 
interphalangeal joints with either in extension or full 
flexion or with rotation or angulation of a bone.

14.  The Veteran's right little finger does not manifest 
with ankylosis at both the metacarpophalangeal and proximal 
interphalangeal joints with either in extension or full 
flexion or with rotation or angulation of a bone.


CONCLUSIONS OF LAW

1.  Evidence received since the final August 1994 rating 
decision wherein the RO denied the Veteran's claim of 
entitlement to service connection for arthritis of the hands 
is new and material, and the appellant's claim for that 
benefit is reopened. 38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 
5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156, 3.159, 
20.1103 (2001, 2009).

2.  Evidence received since the final August 1994 rating 
decision wherein the RO denied the Veteran's claim of 
entitlement to service connection for a "heart disorder" is 
new and material, and the appellant's claim for service 
connection for arteriosclerotic heart disease, coronary 
artery disease atypical chest pain, possibly secondary to 
spasm of the coronary vessels, is reopened. 38 U.S.C.A. §§ 
5103, 5103A, 5104, 5107, 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 3.156, 3.159, 20.1103 (2001, 2009); Brokowski v. 
Shinseki, 23 Vet. App. 79 (2009).

3.  Evidence received since the final September 1999 Board 
decision wherein the RO denied the Veteran's claim of 
entitlement to service connection for PTSD is new and 
material, and the appellant's claim for service connection 
for an acquired psychiatric disability, to include 
depression, schizophrenia, and PTSD is reopened. 38 U.S.C.A. 
§§ 5103, 5103A, 5104, 5107, 5108, 7105 (West 2002); 38 
C.F.R. §§ 3.104, 3.156, 3.159, 20.1100, 20.1104 (2001, 
2009); Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

4.  Evidence received since the final December 1977 rating 
decision wherein the RO denied the Veteran's claim of 
entitlement to service connection for a "lower back 
disability" is new and material, and the appellant's claim 
for service connection for muscle spasms of the lower back 
is reopened. 38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156, 3.159, 20.1103 
(2001, 2009)

5.  Evidence received since the final March 2000 
determination wherein the RO denied the Veteran's claim of 
entitlement to service connection for tuberculosis is not 
new and material, and the Veteran's claim for that benefit 
is not reopened. 38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 
5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 3.159, 
20.1103 (2009).

6.  The criteria for a grant of service connection for 
muscle spasms of the lower back have not been met. 38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2009).

7.  The criteria for a grant of service connection for 
gonorrhea have not been met. 38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2009).

8.  The criteria for a compensable evaluation for tinea 
versicolor have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 
4.118, Diagnostic Codes 7806 (2001-2009). 

9.  The criteria for an evaluation in excess of 0 percent 
for left 5th metacarpal have not been met. 38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Codes 
5227, 5230 (2009). 

10.  The criteria for an evaluation in excess of 0 percent 
for right 5th metacarpal have not been met. 38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Codes 
5227, 5230 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), the United States Department of Veterans 
Affairs (VA) has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment, as well as general notice 
regarding how disability ratings and effective dates are 
assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009).

Additionally, specific to requests to reopen, the claimant 
must be notified of both the reopening criteria and the 
criteria for establishing the underlying claim for service 
connection. See Kent v. Nicholson, 20 Vet. App. 1 (2006). In 
this case, a notice letter in November 2002 advised the 
Veteran that his claims for "bilateral knee condition, 
injury to hands, heart condition, eye condition, PTSD, and 
tuberculosis" were previously denied as they had not been 
found to be incurred in service or within one year of 
service.  The Veteran was further advised to reopen the 
claims, he would have to submit evidence showing the 
conditions were incurred or aggravated by service.  Another 
notice letter provided to the appellant in September 2004 
defined "new and material evidence" under the post-August 
2001 standard and advised the Veteran that the claim for his 
"back condition," PTSD, and tuberculosis had previously been 
denied and provided a brief summary of why the claims were 
denied.  The RO advised the Veteran that new evidence should 
pertain to this fact.  

As will be explained in detail below, several of the 
Veteran's claims to reopen were filed prior to August 29, 
2001 and accordingly should be evaluated under the older 
version of the regulations concerning new and material 
evidence.  In this regard, the Veteran was never provided 
the pre-August 29, 2001 definition of new and material 
evidence.  Although the Veteran did not have adequate notice 
of this fact, as noted in the introduction, the prior 
criteria is considered to be more liberal and therefore any 
deficiency in notice is not prejudicial to the Veteran. See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by 
the agency of original jurisdiction, the Board must consider 
whether the Veteran has been prejudiced thereby). 

Concerning the other requirements of the duty to notify and 
assist, these duties were satisfied by way of letters sent 
to the Veteran dated in November 2002, June 2003, September 
2004, January 2005, July 2006, November 2008 and July 2009 
that fully addressed all notice elements.  These letters 
advised the Veteran of the information required to 
substantiate the claim, the information VA would seek to 
provide and the information the Veteran should seek to 
provide.   

VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
treatment records, service personnel records, VA outpatient 
treatment records, operation reports and lessons learned and 
lay statements.  The Veteran also was afforded several VA 
examinations and provided testimony at Board hearings in 
support of his claims.  

The Board notes that several claims are being remanded so VA 
can obtain updated VA outpatient treatment records.  
Concerning the claims for new and material evidence being 
decided in this decision and the claims for increased 
evaluations for tinea versicolor and the left and right 5th 
metacarpals, the absence of these records will not prejudice 
the Veteran.  The Veteran specifically noted that this 
evidence concerned the diabetes mellitus, and the "eyes, the 
heart condition, hand condition, kidney condition, knees, 
and feet."  The Veteran has not indicated that the 
outstanding evidence relates to the tuberculosis, muscle 
spasms of the lower back, gonorrhea, bilateral 5th metacarpal 
injuries, or the tinea versicolor.  To the extent to which 
the records may relate to the claims concerning whether new 
and material evidence had been submitted to reopen the 
claims for arthritis of the hands, an acquired psychiatric 
disability to include depression, schizophrenia and PTSD, 
arteriosclerotic heart disease, coronary artery disease, 
atypical chest pain, possible secondary to the spasm of the 
coronary vessels, the Board notes that all of these claims 
are being reopened and remanded and therefore, there is no 
prejudice to the Veteran.  Concerning the metacarpal injury, 
during the Board hearing, the Veteran indicated that the 
residuals of the broken 5th metacarpal injury but rather was 
the arthritis of the hands.  Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

New and Material Evidence

The Veteran seeks service connection for several 
disabilities; however, a careful review of the records 
reflects that many of these disabilities were previously 
considered and denied by the RO.  As such, the appellant's 
claims may be reopened only if new and material evidence has 
been secured or presented since the last final rating 
decision. See Glynn v. Brown, 6 Vet. App. 523 (1994).

The submission of "new and material" evidence is a 
jurisdictional prerequisite to the Board's review of such an 
attempt to reopen a claim.  Absent the submission of 
evidence that is sufficient to reopen the claim, the Board's 
analysis must cease. See Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed.Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The 
Board may not then proceed to review the issue of whether 
the duty to assist has been fulfilled, or undertake an 
examination of the merits of the claim.  The Board will 
therefore undertake a de novo review of the new and material 
evidence issue.

As a general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final. 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156. When a claimant seeks to reopen a final 
decision, the first inquiry is whether the evidence obtained 
after the last disallowance is "new and material."

During the course of the appeal, the provisions of 38 C.F.R. 
§ 3.156(a), defining new and material evidence, were amended 
and apply to claims to reopen filed on or after August 29, 
2001. See 66 Fed. Reg. 45620 (2001).  Significantly, as will 
be described in detail below, a careful review of the record 
reflects a claim to reopen the back has remained pending 
since March 1992.  The Veteran raised claims for a "heart 
condition" and arthritis of the hands on a May 2000 Notice 
of Disagreement.  Similarly, on the VA-9 received at the RO 
on August 10, 2001, the Veteran also raised claims for the 
"eyes" and "nerves."  The Veteran did not file a claim to 
reopen service connection for tuberculosis until March 2004.  

In other words, since the Veteran filed his claims to reopen 
the previously denied claims concerning the lower back, 
"heart condition," arthritis of the hands, and "nerves" 
before August 29, 2001, the earlier definition of new and 
material evidence remains applicable for those issues.  The 
revised definition of "new and material evidence" will apply 
only to the claim to reopen tuberculosis, which was filed 
long after the change in the law became effective.

Criteria in Effect Prior to August 29, 2001

Under the earlier definition, "new and material evidence" is 
defined as evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, 
and which by itself or in conjunction with the evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim. 38 C.F.R. § 3.156(a)(2001).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed. 
Justus v. Principi, 3 Vet. App. 510 (1992). In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material. If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened. Smith v. West, 12 Vet. App. 312 (1999).  
Furthermore, "material evidence" could be "some new evidence 
[that] may well contribute to a more complete picture of the 
circumstances surrounding the origin of the Veteran's injury 
or disability, even where it will not eventually convince 
the Board to alter its rating decision." Hodge v. West, 155 
F. 3d 1356, 1363 (Fed. Cir. 1998). If it is determined that 
new and material evidence has been submitted, the claim must 
be reopened. The VA may then proceed to the merits of the 
claim on the basis of all of the evidence of record.


Arthritis of the Hands

The Veteran seeks to reopen a claim for arthritis of the 
hands and alleges that he injured his hands in service.  
During the July 2009 Board hearing, the Veteran also alleged 
his arthritis of the hands could be related to the service-
connected residuals of the bilateral 5th metacarpals.  The RO 
initially denied a claim for arthritis of the hands in an 
August 1994 rating decision.  The Veteran did not perfect an 
appeal of this decision and the decision became final.  38 
C.F.R. § 20.1103.  Therefore the submission of new and 
material evidence is required to reopen the claim.

The evidence of record at the time of the August 1994 rating 
decision included service treatment records, VA outpatient 
treatment records, testimony at a Board hearing and reports 
of VA examinations.  Subsequent to August 1994, additional 
VA outpatient treatment records, transcripts of Board 
hearings, lay statements, operation reports and lessons 
learned and VA examination reports have been associated with 
the claims file.

The evidence submitted after the August 1994 rating decision 
is new as it was not previously in the claims file.  The 
evidence is also material.  The claim for arthritis of the 
hands was denied in August 1994 as there was no evidence of 
treatment for arthritis of the hands during service and no 
evidence the condition manifested to a compensable degree 
within one year of separation from service.  The August 1994 
rating decision also noted that VA outpatient treatment 
records were negative for any x-ray findings of arthritis of 
the hands.  In short, it appears the claim was denied as 
there was no evidence of a disability during service and no 
evidence of a current diagnosis.

The evidence submitted after August 1994 includes VA 
outpatient treatment records that indicate a current 
diagnosis.  For example, an April 2001 VA outpatient 
treatment record noted there was positive tenosynovitis of 
the hands and concluded with a diagnosis of severe arthritis 
with tenosynovitis and bursitis.  This would bear directly 
and substantially on the issue of whether or not the Veteran 
had a current disability.  Concerning whether there was an 
injury during service, the Board notes that recent case law 
requires VA carefully consider lay assertions posited by the 
Veteran.  In this case, during the July 2009 travel board 
hearing, the Veteran argued that he injured his hands during 
service and also raised a claim as secondary to the service-
connected residuals of the bilateral 5th metacarpals.  In a 
January 2005 statement the Veteran related he was in a 
mortar attack and was thrown in the air, landing on his 
hands and knees and broke his hand.  Presuming such evidence 
is credible for the limited purpose of ascertaining its 
materiality, this would therefore relate to the inservice 
incurrence.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Additionally, the new evidence includes VA outpatient 
treatment records which suggest a relationship to service.  
For example, a March 2001 treatment record noted a 
subjective history of bilateral hand pain for 40 years.  
Another July 2003 VA record noted complaints of pain in the 
hands since he fractured them in Vietnam.  These suggest 
continuity of symptomatology and thus bear directly and 
substantially on the issue of entitlement to service 
connection for arthritis of the hands. 

This evidence was not previously of record and bears 
directly and substantially upon the specific matter under 
consideration, specifically, whether the Veteran has a 
current disability of the hands which is related to service.  
The evidence is neither cumulative nor redundant, and by 
itself, and in connection with the records that were 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
Veteran's claim.  Therefore, the Board finds that evidence 
submitted subsequent to August 1994 constitutes new and 
material evidence that is sufficient to reopen the 
previously denied claim.  Accordingly, the Board finds that 
the claim for service connection for arthritis of the hands 
is reopened.

Heart

The Veteran seeks to reopen a claim for a "heart condition" 
and claims it is related to his service connected diabetes 
mellitus.  Evidence of record included diagnoses of 
arteriosclerotic heart disease, coronary artery disease, 
atypical chest pain, possibly secondary to spasm of the 
coronary vessels.  Accordingly, the RO recharacterized the 
issue.  See Brokowski v. Shinseki, 23 Vet. App. 79 
(2009)(holding that a claimant's identification of the 
benefit sought does not require any technical precision).  

A claim for "chest pains" was previously denied in November 
1966 rating decision.  The Veteran did not appeal the 
decision and it became final.  38 C.F.R. § 20.1103.  The 
claim was next denied in a January 1976 rating decision.  
The Veteran appealed the decision and the Board denied the 
claim in December 1977.  The Veteran did not appeal the 
Board decision and it became final.  38 C.F.R. § 20.1100, 
20.1104.  The Veteran attempted to reopen the claim in 
November 1983 and was advised in a February 1984 letter 
denial that he needed to submit new and material evidence.  
The Veteran did not appeal the decision and it became final.  
38 C.F.R. § 20.1103.

The Veteran sought to reopen the claim in a March 1992 
statement and was advised in a June 1992 letter that he 
should submit new and material evidence.  This letter 
further advised the Veteran that the claim would be 
evaluated upon return of the claims file from the Board.  
The RO eventually denied the claim for a heart disability in 
an August 1994 rating decision.  The Veteran filed a Notice 
of Disagreement concerning this decision during a May 1995 
Board hearing.  A Statement of the Case was issued in 
February 1996; however, the Veteran failed to perfect his 
appeal by filing a timely Substantive Appeal.  The appeal 
was deemed closed.  The Veteran appealed the ruling 
concerning the timeliness of his appeal; however, the Board 
upheld the finding that the Substantive Appeal was not 
timely filed in a September 1999 decision.  Accordingly, the 
August 1994 rating decision became final and is the last 
final rating decision of record.  38 C.F.R. § 20.1103. 

As noted above, the Veteran specifically argues that his 
heart condition was caused or aggravated by the service-
connected diabetes mellitus.  In other words, the Veteran 
has raised a new theory of entitlement on the basis of 
secondary service connection; however, the new theory of 
entitlement does not constitute a new claim.  A new theory 
of causation for the same disease or injury that was the 
subject of a previously denied claim cannot be the basis of 
a new claim under 38 U.S.C.A. § 7104(b). Boggs v. Peake, 520 
F.3d 1330, 1336 (Fed. Cir. 2008).  The Court has held that 
separate theories in support of a claim for benefits for a 
particular disability do not equate to separate claims for 
benefits for that disability.  Although there may be 
multiple theories or means of establishing entitlement to a 
benefit for a disability, if the theories all pertain to the 
same benefit for the same disability, they constitute the 
same claim. Robinson v. Mansfield, 21 Vet. App. 545, 550 
(2008); Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000). 
As such, in order to reopen the claim of service connection 
for arteriosclerotic heart disease, coronary artery disease, 
atypical chest pain, possibly secondary to spasm of the 
coronary vessels, including as secondary to the service-
connected diabetes mellitus type II, the Veteran must submit 
new and material evidence regardless of the theory of 
entitlement he is pursuing.

At the time of the August 1994 rating decision the evidence 
of record consisted of service treatment records, service 
personnel records, VA outpatient treatment records, and the 
reports of VA examinations.  Subsequent to this rating 
decision, additional VA outpatient treatment records, lay 
statements and statements of the Veteran, operational 
reports and lessons learned, reports of VA examinations and 
testimony of the Veteran were associated with the claims 
file.

The evidence submitted subsequent to the August 1994 rating 
decision is new, in that it was not previously of record.  
The evidence is also material.  The August 1994 rating 
decision denied service connection for the heart as no new 
and material evidence had been submitted.  The RO explained 
in this decision that the evidence showed treatment for 
arteriosclerotic heart disease but failed to show any 
indication of treatment during service or any medical 
opinion relating the condition to service.  An examination 
of the prior December 1977 Board decision reflects the claim 
was previously denied as there was no evidence of a nexus 
linking the current condition to the chest pains in service 
and no evidence of continuity.  Therefore, considering the 
full history of the claim it appears the actual reason for 
the denial of the claim was lack of a nexus between any 
current disability to the chest pains noted during service.

The evidence received subsequent to the August 1994 rating 
decision is both new, as it was not previously of record and 
is also material.  At the time of the prior decision the 
Veteran had not yet been diagnosed or received service 
connection for diabetes mellitus.  He is presently in 
receipt of service connection for diabetes mellitus.  
Furthermore, the evidence received subsequent to the rating 
decision includes an April 2009 VA examination which 
suggests the coronary artery disease was a problem from the 
service-connected diabetes mellitus.  This evidence was not 
previously of record at the time of the August 1994 rating 
decision, and bears directly and substantially on the issue 
of whether or not there is a nexus between the current 
disability and service or a service-connected disability.  
Alone and in connection with evidence previously assembled, 
the evidence submitted since August 1994 is of requisite 
significance that it must be considered in order to fairly 
decide the merits of the claim, as when presumed credible 
they contribute to a more complete view of the appellant's 
arteriosclerotic heart disease, coronary artery disease, 
atypical chest pain, possibly secondary to spasm of the 
coronary vessels disability. 38 C.F.R. § 3.156(a); Hodge, 
supra; Robinson v. Shinseki, 557 F.3d 1355, 1362 (Fed. Cir. 
2009) (noting that the Board is obligated to consider direct 
and secondary service connection if raised by the record 
when a Veteran raised a basic issue of service connection).

Acquired Psychiatric Disorder

The Veteran applied for service connection for "nerves."  
Specifically, he argued in a December 1999 statement that he 
treated for his nerves during service and his present 
condition was related to that treatment.  He further argued 
in a January 2005 statement that he came home from service 
with nightmares and flashbacks.  As noted in the 
introduction, the United States Court of Appeals for 
Veterans Claims (Court or CAVC) has held that claims for 
service connection for PTSD encompass claims for service 
connection for other psychiatric disabilities which could 
reasonably be raised by the Veteran's symptoms, description 
of the disability and the record.  See Clemons v. Shinseki, 
23 Vet. App. 1 (2009).  In the present case, the Veteran or 
the record raised additional claims of depression and 
schizophrenia.  Given the holding in Clemons, the Board has 
recharacterized the issue to the broader issue of 
entitlement of service connection for an acquired 
psychiatric disability, as is reflected on the cover page.  

In doing so, the Board acknowledges that a change in 
diagnosis or the specificity of the claim must be carefully 
considered in determining whether the claim is based on a 
distinct factual basis. Boggs v. Peake, 520 F.3d 1330 (Fed. 
Cir. 2008).  In Boggs, the United States Court of Appeals 
for the Federal Circuit found that a claim for one diagnosed 
disease or injury cannot be prejudiced by a prior claim for 
a different diagnosed disease or injury, when it is an 
independent claim based on distinct factual bases.  However, 
the Court clarified in Velez v. Shinseki, 23 Vet. App. 199 
(2009), that the focus of the analysis must be whether the 
evidence truly amounted to a new claim based upon a 
different diagnosed disease or whether the evidence 
substantiates an element of a previously adjudicated matter.  

In the present case, the record reflects the Veteran 
previously claimed PTSD and a generalized nervous condition.  
Specifically, a claim in January 1976 denied service 
connection for a "nervous condition."  This decision noted 
depressed mood, flat and inappropriate affect, withdrawal, 
autism, sleep disturbance and irritability but did not fully 
discuss the reason for the denial.  Rather, the decision 
appears to have been initiated by a claim for pension 
benefits and only the cover letter to the rating decision 
noted that the claim for a "nervous condition" was not 
service connected.  The Veteran did not appeal this decision 
and it became final.  38 C.F.R. § 20.1103.  A claim for PTSD 
was considered and denied by the RO in October 1991 as the 
Veteran's description of events and duties in Vietnam was 
not supported by the actual service records.  The Veteran 
timely appealed the decision and after two Board remands, 
the claim was ultimately denied in a September 1999 Board 
decision.  The Board decision denied the claim as there was 
no corroborating evidence of any reported stressor.  The 
Veteran did not appeal the Board decision to the Court of 
Appeals for Veterans Claims and therefore the decision is 
final.  38 C.F.R. § 20.1104.  In other words, although the 
Board is broadening the scope of the claim, because the 
present claim involves two of the same diagnoses, and 
encompasses the same symptoms and factual bases that were 
considered in prior decisions, the threshold question of 
whether new and material evidence had been submitted must be 
addressed.

At the time of the September 1999 Board decision that denied 
service connection for PTSD, the evidence of record 
consisted of service treatment records, VA outpatient 
treatment record, testimony at board hearings, service 
personnel records, operational reports and lessons learned 
from the Veteran's unit, statements of the Veteran and the 
reports of VA examinations.  Subsequently, additional VA 
outpatient treatment records, statements of the Veteran, lay 
statements and testimony from Board hearings have been 
associated with the claims file.

The claim was last denied in September 1999 as the Veteran's 
PTSD was unsubstantiated by any verified stressor.  The 
Board noted the Veteran's testimony was not credible as his 
story changed several times and was not otherwise supported 
by the service personnel records.  The claim for a nervous 
disability and schizophrenia was previously denied in 
January 1976 as although there was evidence of a current 
disability there was no evidence it was incurred or 
aggravated by active service.

The evidence submitted since the September 1999 Board 
decision is both new and material.  Specifically, the 
Veteran has raised a theory of continuity of symptoms.  In 
support of this allegation, he has presented testimony at 
Board hearings and also submitted a February 2007 lay 
statement of the Veteran's sister that describes significant 
symptoms of a psychiatric disability directly after the 
Veteran's discharge from service.  As noted above, the 
earlier January 1976 rating decision stemmed from a claim 
for pension benefits and there was no true discussion as to 
why the condition was not related to service.  The September 
1999 Board decision concerned the issue of PTSD and focused 
on whether the condition was related to a specific 
"stressor" but did not include a discussion as to whether 
any psychiatric disability continued since service.  As 
noted above, the claim is being broadened and therefore, 
evidence as to continuity of symptoms bears directly and 
substantially the issue of whether a psychiatric disability 
was incurred in service and continued since service.  Alone 
and in connection with evidence previously assembled, the 
evidence is of requisite significance that it must be 
considered in order to fairly decide the merits of the 
claim, as when presumed credible it contributes to a more 
complete view of the appellant's acquired psychiatric 
disability. 38 C.F.R. § 3.156(a); Hodge, supra.



							[Continued on Next Page]
Back

The Veteran also seeks to reopen service connection for a 
"back condition."  During the July 2009 Board hearing the 
Veteran explained he injured his back while lifting a 
suitcase during service and has continued to have back 
problems since that time.  The claim for a back condition 
was initially denied in an April 1968 rating decision.  The 
Veteran did not appeal this rating decision and it became 
final.  38 C.F.R. § 20.1103.  The Veteran again applied for 
service connection for the back and the claim was denied in 
a December 1976 rating decision.  The Veteran timely 
appealed the December 1976 decision and the claim was 
subsequently denied by the Board in December 1977.  The 
Veteran did not further appeal the Board's decision and it 
became final.  38 C.F.R. § 2.1100, 20.1104.

The Veteran subsequently applied to reopen the claim in a 
March 1992 statement.  The Veteran was advised in a June 
1992 letter that the Veteran needed to submit new and 
material evidence to reopen the claim.  The letter indicated 
the new and material evidence claims would be further 
investigated upon the return of the claims file from the 
Board.  Review of the record reflects the claim for the back 
was not adjudicated until the November 2004 rating decision 
which forms the basis of this appeal.

As the RO did not formally adjudicate the claim for a back 
disability, the initial question is whether the appellant 
has a pending claim for service connection since March 1992 
under 38 C.F.R. § 3.160, or whether the 1992 claim for a low 
back disability was deemed denied in a separate decision.  
See Ingram v. Nicholson, 21 Vet. App. 232, 243 (2007) (a 
reasonably raised claim remains pending until there is 
either recognition of the substance of the claim in a 
decision by the RO from which the claimant could deduce that 
the claim was adjudicated); Deshotel v. Nicholson, 457 F.3d 
1258 (Fed. Cir. 2006) (Where the claimant files more than 
one claim with the RO at the same time, and the RO's 
decision acts (favorably or unfavorably) on one of the 
claims, but fails to specifically address the other claim, 
the second claim is deemed denied, and the appeal period 
begins to run.).

A claim for benefits, whether formal or informal, remains 
pending until it is finally adjudicated. 38 C.F.R. § 
3.160(c); see Richardson v. Nicholson, 20 Vet.App. 64, 72 n. 
8 (2006).  A claim will also be considered to be pending if 
VA has failed to notify the claimant of the denial of his 
claim or of his right to appeal an adverse decision. Cook v. 
Principi, 318 F.3d 1334, 1340 (Fed.Cir.2002) (en banc).  If 
a claim is left pending, it can be addressed when a 
subsequent claim for the same disability is adjudicated by 
VA, in which case the effective date for any award of 
benefits will be the effective date applicable to the 
original claim. See Myers v. Principi, 16 Vet. App. 228, 236 
(2002).

In determining whether there is a pending claim, the Court 
has also recognized the existence of an implicit denial 
rule.  The "implicit denial" rule provides that, in certain 
circumstances, a claim for benefits will be deemed to have 
been denied, and thus finally adjudicated, even if VA did 
not expressly address that claim in its decision. See 
Deshotel v. Nicholson, 457 F.3d 1258 (Fed.Cir.2006).  When a 
RO decision "discusses a claim in terms sufficient to put 
the claimant on notice that it was being considered and 
rejected, then it constitutes a denial of that claim even if 
the formal adjudicative language does not 'specifically' 
deny that claim."  Ingram, 21 Vet. App., at 255.  The key 
question in the implicit denial inquiry is whether it would 
be clear to a reasonable person that VA's action that 
expressly refers to one claim is intended to dispose of 
others as well. Adams v. Shinseki, 568 F.3d 956, 962-963 
(Fed. Cir. 2009).

In the present case, nothing in the rating decisions dated 
from June 1992 until November 2004 reflects any indication 
that a claim for a "back condition" was considered.  There 
would be no way for the Veteran to ascertain that his 
symptoms of the back were considered or otherwise infer that 
a claim had been implicitly denied.  Specifically, the June 
1992 letter clearly did not decide the claim and indicated 
the claim would be decided once the file was returned to the 
RO.  The subsequent August 1994 rating decision addressed 
the claims for the bilateral fifth metacarpals, 
posttraumatic stress disorder (PTSD), tuberculosis, the 
heart disorder, bilateral knee disorder, arthritis of the 
hands and a generic catch all 10 percent for noncompensable 
service connected disabilities.  The discussion in August 
1994 fails to ever address complaints of symptoms of the 
back.  Nor can the 10 percent for noncompensable service-
connected disabilities be construed as including the back as 
the back was not a service-connected disability.  
Accordingly, the date of claim in this case is 1992 and the 
old standard of "new and material" evidence applies.

Given the above history, the last final rating decision of 
record concerning the back is the December 1977 Board 
decision.  At the time of the December 1977 Board decision, 
the evidence of record consisted of service treatment 
records, VA outpatient treatment records and report of VA 
examinations.  Subsequently, additional VA outpatient 
treatment records, testimony at hearings, statements of the 
Veteran, lay statements, and operational records and lessons 
learned and service personnel records have been associated 
with the claims file.  

The evidence is new as it was not previously associated with 
the claims file.  The evidence is also material as it bears 
directly and substantially on the matter at hand.  The 
December 1977 Board decision denied the claim as the Veteran 
had not submitted new and material evidence.  Specifically, 
the Board explained the evidence submitted since 1968 did 
not show the presence of a low back disability associated 
with service.  The claim was initially denied in April 1968 
as there was no evidence of a back disability on the VA 
examination.  The RO indicated that although the Veteran 
complained about his back in service, the condition was 
considered to have improved without residual disability.

The evidence associated with the claims file subsequent to 
the December 1977 Board decision includes records that 
reflect a current disability.  Specifically, an October 1991 
VA record noted complaints of low back pain similar to 
degenerative disc disease and occasional severe root 
compression.  Similarly, a December 2003 VA record noted 
complaints of back pain due to arthritis.  See McClain v. 
Nicholson, 21Vet. App. 319 (2007)(finding that the 
requirement for a current disability is satisfied if the 
claimant has a disability at the time a claim was filed or 
at any time during the pendency of the appeal, even if the 
disability resolves prior to he Secretary's adjudication of 
the claim). See Kent v. Nicholson, 20 Vet. App. 1, 10 
(2006)(finding that "the question of what constitutes 
material evidence to reopen a claim for service connection 
depends on the basis on which the prior claim was denied").  
Additionally, the Veteran testified at the July 2009 Board 
hearing that he injured his back during service and had 
continuous back pain since his separation from service.  
Presuming such evidence is credible for the limited purpose 
of ascertaining its materiality, this would therefore relate 
to the unestablished element of continuity of symptoms since 
service.

This evidence was not previously of record at the time of 
the December 1977 Board decision, and bears directly and 
substantially the presence of a current disability. Alone 
and in connection with evidence previously assembled, the 
opinions are of requisite significance that they must be 
considered in order to fairly decide the merits of the 
claim, as when presumed credible they contribute to a more 
complete view of the appellant's low back disability. 38 
C.F.R. § 3.156(a); Hodge, supra.

Criteria in Effect after August 29, 2001

The Veteran also seeks to reopen a claim concerning 
tuberculosis as he had a positive tuberculosis test during 
service and took tablets for a year.  A claim for service 
connection for tuberculosis was previously considered and 
denied by the RO in a January 1978 letter decision.  The 
Veteran sought to reopen the claim in September 1993 and the 
RO denied the claim for service connection for tuberculosis 
in an August 1994 rating decision.  The Veteran sought to 
reopen the claim and was advised in a March 2000 letter that 
the claim had been denied as there was no evidence of an 
active disease. The letter indicated the claim was denied 
and he had one year to file an appeal.  

As noted above, the current request to reopen was submitted 
in March 2004 so the revised criteria of new and material 
evidence apply.  

Under the revised criteria, under 38 C.F.R. § 3.156(a), new 
evidence means evidence not previously submitted to agency 
decision makers.  Material evidence means evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to 
be reopened and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).

As with the criteria in effect prior to August 2001, when 
determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed. 
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened. Smith v. West, 12 Vet. App. 312 (1999).  
Furthermore, "material evidence" could be "some new evidence 
[that] may well contribute to a more complete picture of the 
circumstances surrounding the origin of the Veteran's injury 
or disability, even where it will not eventually convince 
the Board to alter its rating decision." Hodge v. West, 155 
F. 3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that 
new and material evidence has been submitted, the claim must 
be reopened. The VA may then proceed to the merits of the 
claim on the basis of all of the evidence of record.

It is noted that the evidence to be reviewed for sufficiency 
to reopen a claim is the evidence submitted since the most 
recent final denial of the claim on any basis. Evans v. 
Brown, 9 Vet. App. 273 (1996).

At the time of the March 2000 letter decision, the evidence 
of record included service treatment records, service 
personnel records, operational reports and lessons learned 
for the Veteran's unit, VA outpatient treatment records, 
reports of VA examinations and testimony at Board hearings.  
Subsequent to this rating decision, additional VA outpatient 
treatment records, statements from the Veteran, lay 
statements, reports of VA examinations and testimony from a 
July 2009 Board hearing were associated with the claims 
file.  

The evidence submitted subsequent to the March 2000 rating 
decision is new, in that it was not previously of record; 
however, the newly submitted evidence is not material.  The 
claim for tuberculosis was last denied in the March 2000 
letter rating decision as the Veteran had not submitted new 
and material evidence to reopen the previously denied August 
1994 rating decision.  The August 1994 rating decision 
explained that the Veteran had failed to demonstrate a 
current diagnosis of tuberculosis.  Thus, the new evidence 
must relate to this fact.

Specifically, none of the records submitted after March 2000 
demonstrates a current disability or a diagnosis of a 
condition related to the tuberculosis.  Kent v. Nicholson, 
20 Vet. App. 1, 10 (2006)(finding that "the question of what 
constitutes material evidence to reopen a claim for service 
connection depends on the basis on which the prior claim was 
denied").   While the Veteran testified in July 2009 that he 
began coughing up a yellow-white spittle that he believed 
was related to tuberculosis, the Veteran did not relate what 
the diagnosis was and indicated that he was not told what 
was seen on the x-ray and only believed that this symptom 
was related to tuberculosis.  In this regard, even presuming 
the Veteran's testimony is credible, this only provides 
evidence of a symptom, not a current disability.  In other 
words, the evidence of a symptom would not raise a 
reasonable possibility of substantiating the claim.  Moray 
v. Brown, 5 Vet. App. 211 (1993) (the Board is not required 
to reopen a claim solely based upon lay assertions from the 
appellant.).  Furthermore, the medical evidence includes a 
July 2005 record which noted complaints of dizziness, cough 
and yellow to white sputum.  A subsequent July 2005 VA 
outpatient treatment records noted a cough with brown to 
white sputum; however, the physician concluded the lung 
examination was normal.  In other words, the medical 
evidence relating to the incident described by the Veteran 
fails to reflect any diagnosis related to the tuberculosis.  

Thus, the additional evidence received since the March 2000 
rating decision does not relate to an unestablished fact 
necessary to substantiate the claim, nor does it raise a 
reasonable possibility of substantiating the claim.  
Accordingly, the Board finds that the claim for service 
connection for tuberculosis is not reopened.

Service Connection Claims

Service connection will be granted if it is shown that a 
Veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  That an injury incurred in 
service alone is not enough.  There must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d). 
Generally, to prove service connection, the record must 
contain: (1) evidence of a current disability, (2) evidence 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) evidence of a nexus between the current 
disability and the inservice disease or injury. Pond v. 
West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 
498 (1995). In certain cases, competent lay evidence may 
demonstrate the presence of any of these elements.  Davidson 
v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).

Gonorrhea

The Veteran seeks service connection for gonorrhea.  
Specifically he argues that he first was diagnosed with 
gonorrhea during service and has had it since that time.  
Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied. 

While service treatment records reflect the Veteran was 
diagnosed with gonorrhea in May 1967, subsequent records 
fail to show any complaints, treatment or diagnoses of any 
residual complication for gonorrhea.  While the Veteran 
noted a history of venereal disease, syphilis, and gonorrhea 
on the June 1966 and October 1967 report of medical history, 
the June 1966 examination performed in connection with the 
Veteran's separation form service noted no defect or 
diagnoses and noted a PULHES of 1 in all categories. 

Post service records fail to reflect any diagnosis of 
gonorrhea or any other disability that was related to the 
gonorrhea.  A threshold requirement for the granting of 
service connection is evidence of a current disability.  In 
the absence of evidence of a current disability there can be 
no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

The Veteran testified in July 2009 that he had boils of the 
genital area.  Although a review of the record fails to 
reflect any complaints, treatment or diagnoses of boils of 
the genital area, the Veteran would be competent to describe 
and report symptoms such as a boil of the genital area.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Even assuming the 
Veteran's current report of boils is a sufficient current 
disability, service connection is not otherwise warranted.  
See Holbrook v. Brown, 8 Vet. App. 91 (1995) (Holding that 
the Board has the fundamental authority to decide a claim in 
the alternative.).  

Specifically, there is simply no evidence of continuity of 
symptoms and no evidence of a nexus.  Rather, the record 
includes documents which fail to note any findings of the 
genitourinary system.  For example, a March 1968 VA 
examination noted no abnormalities of the genitourinary 
system.  Similarly, an April 2004 VA examination noted there 
was no evidence of a scrotal mass or genital lesions.  The 
Veteran himself never alleged the boils continued since his 
service, rather he testified that "every once in a while" he 
would break out in these boils.  The Board attaches greater 
probative weight to the clinical findings of the VA 
examiners, skilled, unbiased professionals, than to the 
statements provided by the Veteran as to the etiology of the 
boils. See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
("although interest may affect the credibility of testimony, 
it does not affect competency to testify").

Under these circumstances, for the Board to conclude that 
the Veteran has a residual disorder from gonorrhea that had 
its origin during service would be speculation, and the law 
provides that service connection may not be granted on a 
resort to speculation or remote possibility. 38 C.F.R. § 
3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Simply 
put, in the absence of a present disability that is related 
to service, a grant of service connection is clearly not 
supportable. See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

The Veteran was advised of the need to submit medical 
evidence demonstrating a current disorder and a nexus 
between a current disorder and service by way of the letter 
from the RO to him, but he has failed to do so.  A claimant 
has a responsibility to present and support a claim for 
benefits under laws administered by the VA, 38 U.S.C.A. § 
5107(a), and the Veteran was clearly advised in the letter 
of the need to submit medical evidence of a current disorder 
and a relationship between a current disorder and an injury, 
disease or event in service.  While the Veteran is clearly 
of the opinion that he has a current disorder that is 
related to gonorrhea noted in service, as a layperson, the 
Veteran is not competent to offer an opinion that requires 
specialized training, such as the diagnosis or etiology of a 
medical disorder. Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Accordingly, service connection for gonorrhea 
is not established in the absence of competent medical 
evidence of a current disorder and competent medical 
evidence demonstrating a relationship between a current 
disorder and service.

Back

The Veteran seeks service connection for a muscle spasm of 
the lower back and specifically argues that he had 
continuous back pain since a lifting injury during service.  
Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

As noted above, an October 1990 record noted low back pain 
that was similar to degenerative disc disease and occasional 
severe root compression.  A December 2009 magnetic resonance 
imaging report noted thoracic spine dextroscoliosis without 
evidence of disc herniations or spinal stenosis.  Therefore, 
the Veteran has a current disability.  The remaining 
question, therefore, is whether there is evidence of an 
inservice occurrence of an injury or disease and medical 
evidence of a nexus or relationship between the current 
disability and the inservice disease or injury.

Although the October 1967 examination conducted in 
connection with the Veteran's separation from service 
described the spine as normal and the October 1967 report of 
medical history reflects the Veteran denied a history of 
recurrent back pain, other service treatment records note 
the Veteran was seen for back pain.  Specifically, the 
records reflect the Veteran was seen in November 1967 for 
back pain.  Examination showed no finding or suggestion of 
disc disease and he was diagnosed with lumbar strain at that 
time.  A subsequent November 1967 record noted back pain for 
the prior 4-5 weeks.  The Veteran denied any lifting, 
falling or other reason for the pain.  There was no history 
of back trouble and no evidence of disease.   

The remaining element is competent evidence of a nexus 
linking the current muscle spasm of the lower back to the 
pain noted during service.  However, none of the records 
link the back disability to service.  In fact, many of the 
records suggest the lower back problems were related to 
other causes.  For example, a September 1972 VA outpatient 
treatment record notes complaints of back pain after 
stepping off a curb.  A June 1973 VA outpatient treatment 
record notes the Veteran had a contusion of the back and at 
that time, the Veteran explained that he was beat across the 
back.  Because these records were generated with a view 
towards ascertaining the appellant's then-state of physical 
fitness, they are akin to statements of diagnosis and 
treatment and are of increased probative value.  Rucker v. 
Brown, 10 Vet. App. 67, 73 (1997) (Observing that although 
formal rules of evidence do not apply before the Board, 
recourse to the Federal Rules of Evidence may be appropriate 
if it assists in the articulation of the reasons for the 
Board's decision); see also  LILLY'S: AN INTRODUCTION TO THE LAW OF 
EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state 
jurisdictions, including the federal judiciary and Federal 
Rule 803(4), expand the hearsay exception for physical 
conditions to include statements of past physical condition 
on the rational that statements made to physicians for 
purposes of diagnosis and treatment are exceptionally 
trustworthy since the declarant has a strong motive to tell 
the truth in order to receive proper care).  

Nor is there any evidence of continuity of symptomatology.  
Although the Veteran reported continuous back problems since 
his service during the July 2009 Board hearing, there are 
many gaps in the Veteran's treatment.  For example, although 
the Veteran treated for complaints of back pain in March 
1969, the next treatment was not until April 1971.  More 
concerning is that after a June 1973 visit, the Veteran did 
not complain or seek treatment for his lower back until 
October 1990, a period of approximately 17 years.  Evidence 
of a prolonged period without medical complaint, and the 
amount of time that elapsed since military service, can be 
considered as evidence against the claim.  Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  Furthermore, there 
were general VA examinations which actively failed to note a 
diagnosis related to the lower back.  For example, a 
November 1975 VA examination noted no disability of the 
spine.  Similarly, a November 1990 VA examination reflected 
there was no disability of the spine.  Most recently, an 
April 2009 VA examination which carefully reviewed every 
system, only described pain, stiffness and instability of 
the knees.  There were no complaints or findings related to 
the lower back.  In this case, the Board attaches greater 
probative weight to the clinical findings of the VA 
examiners, skilled, unbiased professionals, than to the 
statements provided by the Veteran as to continuity of 
symptomatology. See Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

Therefore the preponderance of the evidence is against the 
Veteran's claim. Because the preponderance of the evidence 
is against the claim, the benefit of the doubt rule does not 
apply.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Increased Evaluations

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that evaluation.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.1.  After careful consideration of 
the evidence, any reasonable doubt remaining will be 
resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

While the Veteran's entire history is reviewed when 
assigning a disability evaluation, 38 C.F.R. § 4.1, where 
service connection has already been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, 
the United States Court of Appeals for Veterans Claims 
(Court) has held that in determining the present level of a 
disability for any increased evaluation claim, the Board 
must consider the application of staged ratings.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  In other words, 
where the evidence contains factual findings that 
demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.

Tinea Versicolor

The Veteran seeks an increased evaluation for tinea 
versicolor.  The RO granted service connection for tinea 
versicolor in an April 1968 rating decision.  At that time a 
noncompensable evaluation was assigned.  The noncompensable 
evaluation has remained in effect until the present.  The 
Veteran contends the current rating evaluation does not 
accurately reflect the severity of his disability.  

The Veteran's tinea versicolor was evaluated under 
Diagnostic Code 7899-7806.  Diagnostic Code 7899 indicates 
the disability is not listed in the Schedule for Rating 
Disabilities and it has been rated by analogy under a 
closely related disease or injury. 38 C.F.R. §§ 4.20, 4.27. 
In the present case, the tinea versicolor was rated by 
analogy as dermatitis or eczema under Diagnostic Code 7806.

At the time the Veteran filed his claim, Diagnostic Code 
7806 assigned a 10 percent rating for eczema with 
exfoliation, exudation, or itching, if involving an exposed 
surface or extensive area. A 30 percent rating was assigned 
for eczema with exudation or itching constant, extensive 
lesions, or marked disfigurement, and a 50 percent rating 
was assigned for eczema with ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations or exceptionally repugnant. 38 C.F.R. § 
4.118, Diagnostic Code 7806 (2001).

However, the regulations used to evaluate diseases and 
injuries of the skin changed during the pendency of the 
appeal. VA's General Counsel has held that, where a law or 
regulation changes during the pendency of a claim for an 
increased rating, VA should first determine whether the 
revised version is more favorable to the Veteran. In so 
doing, it may be necessary for VA to apply both the old and 
new versions of the regulation. If the revised version of 
the regulation is more favorable, however, the retroactive 
reach of the new regulation under 38 U.S.C.A. § 5110(g) can 
be no earlier than the effective date of the change. See 
VAOPGCPREC 3-2000 (Apr. 10, 2000); see also 38 C.F.R. § 
3.114.

Effective August 30, 2002, Diagnostic Code 7806 evaluating 
Dermatitis or Eczema, provides that when there is less than 
5 percent of the entire body or less than 5 percent of 
exposed areas affected and no more than topical therapy was 
required during the past 12 month period a noncompensable 
evaluation is warranted.  Where there is at least 5 percent 
but less than 20 percent of the entire body, or at least 5 
percent but less than 20 percent of exposed areas affected 
or intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs are required for a total 
duration of less than six weeks during the past 12 month 
period a 10 percent evaluation is warranted.  Where there is 
20 to 40 percent of the entire body or 20 to 40 percent of 
exposed areas affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
for a total duration of six weeks or more, but not 
constantly, during the past 12-month period, a 30 percent 
rating is assigned. Where there is more than 40 percent of 
the entire body or more than 40 percent of exposed areas 
affected, or; constant or near-constant systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required during the past 12-month period, a 60 percent 
rating is assigned.

A December 1999 VA record noted the Veteran required 
medication for his face.  No diagnosis was rendered however 
a medication of erythromycin was prescribed.  

The Veteran was afforded a VA examination in March 2000. The 
examiner considered the Veteran's reported history of razor 
bumps that started when he was in Vietnam.  He explained he 
had a shave waiver and did not have any complaints with 
sensation of shaving. He currently shaved once a week and 
the lesions were controlled with erythromycin gel topically 
applied twice a day. He also combed the beard at night.  He 
also had a history consistent with tinea versicolor. The 
Veteran related this started in Vietnam and only recurred 
rarely.  He had no current complaints at the time. He 
previously treated the tinea with pHisoHex and tar shampoos.  
Clinical examination showed no active lesions of the beard. 
There was also no evidence of active lesions on the trunk. 
The diagnoses were pseudofolliculitis barbe and tinea 
versicolor, by history.  

A February 2007 VA outpatient treatment record indicated the 
Veteran was seen for pruritus and burning with urticaria of 
the face where he had treated folliculitis.  The Veteran was 
unsure whether it was his soap or the topical solution but 
indicated he had used both for years.  Objective examination 
reflected face with short beard without folliculitis or 
visible irritation.  The assessment was allergic reaction to 
either soap or topical solution.  The Veteran was advised to 
try products one at a time and call the clinic with the 
results.  

The Veteran was afforded a VA examination in April 2009 to 
assess the presence and severity of any disability.  The 
examiner noted a macular rash on the right side of the face.  

The Veteran testified in June 2002 hearing before a Board 
member.  He indicated his skin condition started in Vietnam 
and felt his wife left him as he could not shave.  He 
explained that he could not shave all the time and could 
only shave certain times of the week.  He indicated he 
treated with creams to help him shave and keep the rash 
down.  He related the doctors previously saw the red and 
white lesions on his face and prescribed a cream.   He 
related the cream was helping the skin problem.  The 
Veteran's sister also testified that the skin problem had 
existed since the Veteran's return from Vietnam.  She 
related it looked bad, like some form of fungus or an 
infection you could catch.  He treated with medication.  The 
Veteran indicated the skin condition used to be on the chest 
and back but that went away.  It now was just his face when 
he shaved.  He explained it started the same but used to 
look more like liver spots on the chest, back and face, and 
was more of a discoloration.  He explained the spots became 
lesions that were white and he was advised not to shave.  He 
described the condition of his face as pustules or pimple 
bumps, some red and some white and just in the beard area; 
although it was over his whole body when it started.  

The Veteran also presented testimony at a July 2009 Board 
hearing.  He indicated he had a rash on his face in Vietnam 
and was advised to not shave regularly.  He now only shaved 
after a beard grew out and he has to brush the beard first 
then use a topical solution.  He indicated it worked pretty 
well and he did not have breakouts and he shaved every four 
days.

As an initial matter, it appears that the condition for 
which the Veteran currently complains, is not the condition 
for which he is in receipt of service connection.  The April 
1968 rating decision that granted the claim clearly 
indicated the postinflammatory pigmentation was the chest 
and neck.  The condition was "tinea versicolor."  The 
Veteran's current complaints are located on his neck and 
beard area and the most recent diagnosis is 
pseudofolliculitis barbae.  Significantly, tinea versicolor 
is defined as a common chronic, usually symptomless 
disorder, characterized only by multiple macular patches of 
all sizes and shapes varying from white in pigmented skin to 
tan or brown in pale skin.  See Dorland's Illustrated 
Medical Dictionary 1914 (30th ed. 2003).  On the other hand, 
pseudofolliculitis barbae is defined as a bacterial 
disorder, usually caused by staphylocococucs aureus, 
occurring chiefly in the beards of men of African descent, 
especially in the submandibular region of the neck.  The 
characteristic lesions are erythematous papules, sometimes 
pustules, containing buries hairs whose tips can easily be 
freed up, in contrast to sycosis barbae, which is most often 
seen in bearded men, pseudofolliculitis affects exclusively 
those who shave. See Dorland's Illustrated Medical 
Dictionary 1533 (30th ed. 2003).  To the extent to which the 
Veteran seeks an increased evaluation based upon the 
pseudofolliculitis barbae, this is currently not warranted 
as the Veteran is not in receipt of service connection for 
this condition.  However, the Board has referred the issue 
for appropriate action by the RO.  

Concerning the tinea versicolor, evaluating the evidence 
above in light of the rating criteria reflects that the 
Veteran's tinea versicolor does not meet the criteria for an 
increased evaluation at any time.  Prior to August 30, 2002, 
there is no evidence the Veteran's tinea versicolor 
manifested with exfoliation, exudation or itching if 
involving an exposed surface or extensive area.  While the 
record clearly shows the Veteran treated his condition with 
medication, the clinical examination of the Veteran prior to 
2002 fails to show any active exfoliation, exudation or 
itching of an exposed area.  In fact, the March 2000 VA 
examination related the facial lesions were controlled with 
use of the medication and further related there was no 
evidence of active lesions on the trunk.

Similarly, evidence after August 2002 fails to reflect that 
there is at least 5 percent but less than 20 percent, of the 
entire body or at least 5 percent but less than 20 percent 
of exposed areas affected or intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six weeks during 
the past 12 month period a 10 percent evaluation is 
warranted.  Rather, the evidence reflects the Veteran 
treated with topical gels, however do no suggest that the 
Veteran required an intermittent systemic therapy such as a 
corticosteroid or immunosuppressive drug.  A 2009 VA 
examination noted a rash on the right side of the face but 
did not reflect any other areas of involvement.  As the rash 
was only one side of the face, it can not be construed as 5 
percent of all affected areas.  Accordingly, an increased 
evaluation is not warranted.

Based upon the guidance of the Court in Hart v. Mansfield, 
21 Vet. App. 505 (2007), the Board has considered whether a 
staged rating is appropriate.  However, as illustrated by 
the evidence above, the Veteran's symptoms of tinea 
versicolor have remained constant throughout the period on 
appeal and no staged ratings are warranted at this time.

Accordingly the preponderance of the evidence is against the 
Veteran's claim for an increased evaluation.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule does not apply. 38 U.S.C.A. § 
5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Right and Left Fifth Metacarpals

The Veteran seeks an increased evaluation for the right 5th 
metacarpal and the left 5th metacarpal.  The RO granted 
service connection for the right 5th metacarpal and the left 
5th metacarpal in an August 1994 rating decision.  At that 
time, a noncompensable evaluation was assigned for both 
disabilities under 5299-5227.  The noncompensable 
evaluations have remained in effect until the present time.  
The Veteran contends the current rating evaluations do not 
accurately reflect the severity of his disabilities.  Having 
carefully considered the claim in light of the record and 
the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

The Veteran's right and left fifth metacarpal disabilities 
are currently evaluated pursuant to Diagnostic Codes 5299-
5227.  Diagnostic Code 5299 indicates the disability is not 
listed in the Schedule for Rating Disabilities and it has 
been rated by analogy under a closely related disease or 
injury. 38 C.F.R. §§ 4.20, 4.27.  In the present case, the 
metacarpal disabilities were evaluated under Diagnostic 5227 
which evaluates unfavorable or favorable ankylosis of the 
ring finger.  

At the time the Veteran filed his claim for an increase, 
Diagnostic Code 5227 provided for a noncompensable 
evaluation to be assigned for ankylosis of the ring or 
little finger. 38 C.F.R. § 4.71a, Diagnostic Codes 5224, 
5225, 5226, 5227.  A note following the Diagnostic Code 
explained that extremely unfavorable ankylosis would be 
rated as amputation under Diagnostic Codes 5152 through 
5156.  A note prior to the Diagnostic Code indicated that in 
classifying the severity of ankylosis and limitation of 
motion of single digits and combinations of digits, 
ankylosis of both the metacarpophalangeal and proximal 
interphalangeal joints, with either joint in extension or in 
extreme flexion, will be rated as amputation.  Additionally, 
ankylosis of both the metacarpophalangeal and proximal 
interphalangeal joints, even though each is individually in 
favorable position will be rated as unfavorable ankylosis.  
When only one joint of a digit is ankylosed or limited in 
its motion, the determination will be made on the basis of 
whether motion is possible to within 2 inches (5.1 cms.) of 
the median transverse fold of the palm, when possible the 
rating will be for favorable ankylosis otherwise 
unfavorable.  Note (a) indicated that extremely unfavorable 
ankylosis of the fingers, all joints in extension or in 
extreme flexion, or with rotation and angulation of bones 
will be rated as amputation.  Under Diagnostic Code 5156, 
amputation of the little finger without metacarpal resection 
at the proximal interphalangeal joint or proximal there to 
warrants a 10 percent evaluation.  Amputation of the little 
finger with metacarpal resection (more than one-half the 
bone lost) warrants a 20 percent evaluation.  

The Board notes that, during the pendency of the appeal, the 
regulations used to evaluate limitation of motion of the 
hands and fingers have changed, effective August 26, 2002.  
VA's General Counsel has held that, where a law or 
regulation changes during the pendency of a claim for an 
increased rating, VA should first determine whether the 
revised version is more favorable to the Veteran.  In so 
doing, it may be necessary for VA to apply both the old and 
new versions of the regulation.  If the revised version of 
the regulation is more favorable, however, the retroactive 
reach of the new regulation under 38 U.S.C.A. § 5110(g) can 
be no earlier than the effective date of the change. See 
VAOPGCPREC 3-2000 (Apr. 10, 2000); see also 38 C.F.R. § 
3.114.  If the former version is more favorable, VA can 
apply the earlier version of the regulation for the period 
prior to, and after, the effective date of the change. Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

Under the revised criteria, favorable or unfavorable 
ankylosis of the finger or any limitation of motion of the 
finger is to be rated noncompensable. 38 C.F.R. § 4.71a, 
Diagnostic Codes 5227, 5230.  A compensable rating for 
little finger disability requires amputation. See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5156.  With ankylosis, it must also 
be considered whether an additional evaluation is warranted 
for resulting limitation of motion of other digits or for 
interference with overall function of the hand. See Note 
following Code 5227.

In order for ankylosis to be rated as amputation, the 
condition must manifest with extremely unfavorable 
ankylosis. See Note (3)(i) preceding 38 C.F.R. § 4.71a, 
Diagnostic Code 5216.  In other words, in order to be 
evaluated as amputation, there must be ankylosis of both the 
metacarpophalangeal and proximal interphalangeal joints with 
either in extension or full flexion or with rotation or 
angulation of a bone. Id.  Note (3)(ii) explains that if 
both the metacarpophalangeal and proximal interphalangeal 
joints of a digit were ankylosed, it should be evaluated as 
unfavorable ankylosis even if each joint was individually 
fixed in a favorable position.  Note (3)(iii) indicates that 
if only the metacarpophalangeal or proximal interphalangeal 
joint were ankylosed and there was a gap of more than 2 
inches (5.1 cm.) between the fingertips and the proximal 
transverse crease of the palm, with the fingers flexed to 
the extent possible, the condition should be evaluated as 
unfavorable ankylosis.  In this regard, amputation of the 
ring finger warrants a 10 percent evaluation without 
metacarpal resection at the proximal interphalangeal joint, 
or proximal thereto.  A 20 percent evaluation is warranted 
with amputation of the ring finger with more than one half 
of the bone lost. 38 C.F.R. § 4.71a, Diagnostic Code 5155.

A May 1998 x-ray of the hands reflected the left hand was 
normal and reflected an old healed fracture deformity 
involving the right fifth metacarpal.  

The Veteran was afforded a VA examination in March 2000 to 
assess the presence and severity of any current disability. 
The Veteran was noted to have sustained bilateral fractures 
of the hands.  The examiner noted the right hand healed with 
a problem in the palm where the bone healed. The left hand 
was tender at the metacarpal phalangeal joint on the dorsal 
side. Examination of the hands showed grip strength of 2/5 
bilaterally.  There was slight tenderness at the deformity 
of the right fifth metacarpal that had volar angulation.  
There was post tinel's on the medial nerve on the right side 
and range of motion of the wrist was adequate. The left side 
was tender at the metacarpal phalangeal joint of the fifth 
finger. There was no visible angulation.  There was positive 
tinel's on the left hand, somewhat less than the right.  X-
rays showed the Veteran had angulated fractures of bilateral 
fifth metacarpals, the right side more than the left.  The 
diagnosis was status post fracture bilaterally of the fifth 
metacarpals, the right side angulated much more than the 
left with carpal tunnel syndrome of both wrists and early 
degenerative changes on both metacarpophalangeal joints.  

A May 2000 VA x-ray of the hand demonstrated deformity of 
the right fifth metacarpal due to an old healed fracture. 

While other records reflect pain of the hands, none of the 
other medical records reflect any findings of the fingers 
which could be applied to the Schedule for Rating Criteria.  

The Veteran also testified at a June 2002 hearing before a 
Board member.  The Veteran related that his hands continued 
to hurt when he performed simple tasks.  He explained when 
he went to the hospital they treated him with pain 
medication, cream and even arthritis shots.  He related 
weather further exacerbated the pain.  He treated with 
soaking and hot water.  The Veteran's sister described the 
Veteran having pain in his hands and related that he walked 
around with his hands folded but could not open his hands.  
She helped him take medication because he could not hold a 
glass.  She explained he could not use his hands to do 
simple things like open a door, or use keys.  The Veteran 
explained that he had pain across the knuckles but it 
involved the whole hand even though he did not break his 
whole hand.  He felt like there was swelling and one time it 
felt like the bone came loose or was rebroken.  He explained 
when he wrote he held his hand in the wrong position and got 
pain in the knuckles.  He related there were times he did 
not have pain and occurred on nice days or directly after 
soaking in hot water.  He felt there was pain about half the 
days in a month.  The pain was described as very severe and 
sometimes he could move the fingers but sometimes he could 
not move them.  He frequently just kept them closed up.  The 
Veteran related that the pain lasted anywhere from a few 
hours to a day and a half.  

During the July 2009 Board hearing the Veteran explained his 
problem was the arthritis of the hands, not the individual 
fingers.  He related the fracture itself did not cause 
difficulties holding things; rather, it was the arthritis 
with the fracture that caused difficulty.  He explained he 
had better use of the hand before the fracture.  

As outlined above, the governing criteria at all times 
provide for a compensable rating for little finger 
disability only where there is amputation of the finger or 
equivalent impairment (e.g. extremely unfavorable ankylosis 
as in the note cited above).  In this case, the little 
finger is intact, and there is no indication that both the 
metacarpophalangeal and proximal interphalangeal joints were 
ankylosed.  While there was volar angulation, there was no 
indication there was ankylosis of the metacarpophalangeal 
and proximal interphalangeal joints along with the 
angulation.  Significantly, the Veteran has never been noted 
to have ankylosis and has not alleged that there is 
ankylosis.  Rather, his testimony in June 2002 and July 2009 
illustrates he continues to have use of the hands and 
fingers.  Although he described pain and times when he had 
to keep his fingers closed up, he also related there were 
periods without pain and never alleged he was unable to move 
or use the little finger at all.  In July 2009, he explained 
the little finger did not limit his ability to hold things, 
but rather the overall pain in his hands as a whole limited 
function.  As extremely unfavorable ankylosis is not shown, 
an increased evaluation is not warranted.

The Board has considered whether an increased disability 
rating is warranted for the Veteran's bilateral little 
finger disabilities based on functional loss due to pain, 
weakness and flare-ups, pursuant to 38 C.F.R. §§ 4.40 and 
4.45 and the Court's holding in DeLuca v. Brown, 8 Vet. App. 
202 (1995).  However, in Johnston v. Brown, 10 Vet. App. 80, 
85 (1997), the Court determined that if a claimant is 
already receiving the maximum disability rating available 
based on symptomatology that includes limitation of motion, 
it is not necessary to consider whether 38 C.F.R. §§ 4.40 
and 4.45 are applicable.  In this case, the Veteran is 
receiving a noncompensable evaluation for his little finger 
disabilities under Diagnostic Codes 5227.  This is the 
maximum rating allowable. Accordingly, the aforementioned 
provisions of 38 C.F.R. § 4.40 and § 4.45 are not for 
consideration.

As such the preponderance of the evidence is against the 
Veteran's claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt rule does not 
apply. 38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  





							[Continued on Next Page]
ORDER

New and material evidence having been submitted, the claim 
for service connection for arthritis of the hands is 
reopened. To this extent and to this extent only, the appeal 
is granted.

New and material evidence having been submitted, the claim 
for service connection for glaucoma is reopened.  To this 
extent and to this extent only, the appeal is granted.

New and material evidence having been submitted, the claim 
for service connection for arteriosclerotic heart disease, 
coronary artery disease, atypical chest pain, possibly 
secondary to the spasm of the coronary vessels, is reopened.  
To this extent and to this extent only, the appeal is 
granted.

New and material evidence having been submitted, the claim 
for service connection for an acquired psychiatric 
disability, to include depression, schizophrenia, and PTSD 
is reopened.  To this extent and to this extent only, the 
appeal is granted.

New and material evidence having been submitted, the claim 
for service connection for muscle spasms of the lower back 
is reopened.  To this extent and to this extent only, the 
appeal is granted.

New and material evidence has not been submitted and the 
application to reopen the claim of entitlement to service 
connection for tuberculosis is denied.

Service connection for gonorrhea is denied.

Service connection for muscle spasms of the lower back is 
denied.

An increased compensable evaluation for tinea versicolor is 
denied.

An increased compensable evaluation for the right 5th 
metacarpal is denied.

An increased compensable evaluation for the left 5th 
metacarpal is denied.


REMAND

A review of the record reflects that further development is 
necessary on the claims concerning whether new and material 
evidence had been submitted to reopen claims for right knee 
pain with arthritis, arthritis of the left knee and 
glaucoma; whether service connection is warranted for 
arthritis of the hands, an acquired psychiatric disability, 
to include depression, schizophrenia, and PTSD, and 
arteriosclerotic heart disease, coronary artery disease, 
atypical chest pain , possibly secondary to spasms of the 
coronary vessels, and claims for increased evaluations for 
diabetes mellitus, type 2, nonproliferative diabetic 
retinopathy, diabetic nephropathy with hypertension, and 
diabetic peripheral neuropathy of the right lower extremity, 
left lower extremity, right upper extremity and left upper 
extremity.  Specifically, the Board is of the opinion that 
the duty to assist has not been satisfied.  

As an initial matter, the record suggests there are other 
relevant VA records which have not been obtained.  
Specifically, in August 2009, after the July 2009 Board 
hearing, the Veteran wrote the RO and requested VA obtain 
updated records from the New Orleans VA Medical Center 
concerning his diabetes mellitus.  While VA records are 
associated with the claims file, the most recent records are 
dated in August 2008.  The Veteran's authorization and 
consent to release information specifically indicated the VA 
medical records also concerned the "diabetic, eyes, heart, 
hands, kidney, knees and feet."  VA has a duty to obtain all 
relevant VA and Governmental records prior to adjudication 
of a claim. 38 U.S.C.A § 5103A(c)(3); see Bell v. Derwinski, 
2 Vet. App. 611 (1992) (Observing that any VA treatment 
records that have been generated up to and including the 
date of the Board's decision, whether or not filed in the 
appellant's claims folder, are in the constructive 
possession of the Board and must be considered).  While the 
claims concerning the right knee pain with arthritis, 
arthritis of the left knee and glaucoma have not yet been 
reopened, assisting the Veteran in obtaining relevant 
records prior to reopening is permissible.  Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334, 1353 (Fed.Cir. 2003)[noting that although the 
VCAA does not require VA to assist claimants attempting to 
reopen the claims, VA has chosen to assist claimants in 
limited circumstances by providing the assistance of 
38 C.F.R. § 3.159 (c)(1)-(3)].

Although the Veteran's statement did not specifically refer 
to the peripheral neuropathy of all extremities, records 
concerning the lower extremities may be included by the 
Veteran's listing of "feet."  Furthermore, VA records 
concerning the Veteran's diabetes may include findings on 
the related condition of the diabetic peripheral neuropathy 
of all extremities.  The law also provides that when a 
determination on one issue could have a significant impact 
on the outcome of another issue, such issues are considered 
inextricably intertwined and VA is required to decide those 
issues together. Harris v. Derwinski, 1 Vet. App. 180 
(1991).  Therefore, updated VA outpatient treatment records 
should be obtained and associated with the claims file, 
prior to final adjudication of the issues of peripheral 
neuropathy of the extremities.

Additionally, concerning the claim for service connection 
for glaucoma and an increased evaluation for the diabetic 
retinopathy, the Veteran testified during July 2009 that VA 
treatment of the eyes included treatment for the retina and 
glaucoma. Furthermore, the Veteran's sister testified in 
July 2009 that the Veteran was scheduled to undergo eye 
surgery in August 2009 as part of the diabetes and glaucoma.  
These records are clearly relevant and should be obtained.  
38 C.F.R. § 3.159.

The Board also notes that the claims to reopen right knee 
pain with arthritis, arthritis of the left knee and glaucoma 
were all filed prior to August 29, 2001.  As such, the old 
criteria of "new and material evidence" applies.  The 
Veteran should be provided adequate notice of how to 
substantiate the claims under this prior standard.

Under the duty to assist, a medical examination or medical 
opinion is considered necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but (1) contains 
competent medical evidence of a currently diagnosed 
disability or persistent or recurrent symptoms of a 
disability; (2) establishes that the Veteran suffered an 
event, injury, or disease in service; and (3) indicates that 
the claimed disability or symptoms may be associated with an 
established event, injury or disease in service or with 
another service-connected disability. 38 C.F.R. § 
3.159(c)(4). See Charles v. Principi, 16 Vet. App. 370 
(2002) (Observing that under 38 U.S.C.A. § 5103A(d)(2), VA 
was to provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence [including statements of the claimant]; contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms 
may be associated with the claimant's active military, 
naval, or air service; but does not contain sufficient 
medical evidence for the [VA] to make a decision on the 
claim.").

In the present case, the record contains evidence that the 
Veteran has a current disability of the hands and knees.  As 
noted above, VA outpatient treatment records diagnosed 
arthritis and tenosynovitis of the hands.  Additionally, the 
Veteran has testified and consistently submitted statements 
asserting that his hands and knees were injured during 
service.  Specifically, he related there was a mortar attack 
and he fell, landing on his hands and knees.  The Veteran is 
competent to provide lay evidence in describing how an 
injury occurred. Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Finally, the 
Veteran has provided statements asserting that his 
disability of the hands has continued since his active 
service.  For example, records, such as March 2001 VA 
outpatient treatment record concluded the Veteran had a 40 
year history of pain of the hands and knees.  Similarly, a 
February 2004 VA record noted the Veteran had injuries to 
the hands and knees from the Military.  A July 2003 VA 
record noted a subjective history of pain in the hands since 
he fractured the hands while in Vietnam.  

Therefore, the Board is of the opinion that the Veteran has 
provided evidence of a current disability, an injury in 
service and testimony of persistent symptoms since his 
discharge from service.  As such, the Veteran has met the 
criteria of 38 C.F.R. § 3.159 and a VA examination should be 
obtained to determine the etiology of the disabilities. See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Similarly, concerning the claim for service connection for a 
arteriosclerotic heart disease, coronary artery disease, 
atypical chest pain, possibly secondary to spasm of the 
coronary vessels disability, the Veteran has a current 
disability a service-connected disability of diabetes 
mellitus and a April 2009 VA examination that noted the 
heart was related to the diabetes based upon the length of 
time the Veteran had diabetes.  It is well-settled that in 
its decisions, the Board may not rely upon its own 
unsubstantiated medical opinion. Allday v. Brown, 7 Vet. 
App. 517 (1995); Godfrey v. Brown, 7 Vet. App. 398 (1995); 
Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 
1 Vet. App. 171 (1991).  As such, without further 
clarification, the Board is without medical expertise to 
ascertain whether the service-connected diabetes mellitus 
caused or aggravated a heart disability to support a finding 
of service connection for the claimed conditions. Godfrey v. 
Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 
495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Concerning the acquired psychiatric disability, to include 
depression, schizophrenia, and PTSD, the Veteran has alleged 
he was treated for symptoms during service and continued to 
have symptoms since his discharge from service.  While the 
Veteran was previously afforded a VA examination, this June 
1994 VA examination failed to provide an opinion as to the 
etiology.  A prior June 1991 VA examination noted the 
Veteran's schizophrenia may be service related "if the 
history is correct."  Given this evidence suggesting a 
relationship, along with the Veteran's assertion of 
continuity of symptoms, an updated VA examination should be 
provided to ascertain the etiology of any current 
psychiatric disability.  Barr v. Nicholson, 21 Vet. App. 
303, 311 (2007) (stating that once VA undertakes the effort 
to provide an examination when developing a service-
connection claim, even if not statutorily obligated to do 
so, it must provide an adequate one or, at a minimum, notify 
the claimant why one will not or cannot be provided).

The record reflects that after the Veteran received notice 
of a May 2009 rating decision which denied TDIU, the 
Veteran, through his representative, expressed disagreement 
with the decision in a June 2009 statement.  However, the 
claims file does not contain any Statement of the Case (SOC) 
for the issue. The Board must therefore remand that issue 
for the issuance of an SOC. See Manlincon v. West, 12 Vet. 
App. 238, 240 (1999).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC will advise the Veteran of 
what evidence would substantiate his 
petition to reopen his claims for service 
connection for right knee pain with 
arthritis, arthritis of the left knee and 
glaucoma.  Apart from other requirements 
applicable under the Veterans Claims 
Assistance Act (VCAA), the RO/AMC will 
comply with the Kent ruling, and advise 
the Veteran of the pre-2001 definition of 
"new and material evidence" and inform the 
Veteran of the reasons why the claim was 
previously denied.  The RO/AMC shall also 
advise the Veteran of the evidence and 
information that is necessary to reopen 
the claims and the evidence and 
information that is necessary to establish 
his entitlement to the underlying claims 
for the benefits sought by the claimant.  
In so doing, the RO/AMC will comply with 
any directives of the Veterans Benefits 
Administration and advise the claimant of 
the element or elements required to 
establish service connection that were 
found insufficient in the previous 
denials. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002).

2.  The RO/AMC should contact the Veteran 
and ask him to specify all medical care 
providers who treated him for the eye 
surgery.  The RO/AMC should then obtain 
and associate with the claims file any 
records identified by the Veteran that are 
not already associated with the claims 
file.  The RO/AMC should specifically 
request medical records related to the 
Veteran's eye surgery in August 2009 and 
associate these records with the claims 
file.  

3.  The RO/AMC should request updated VA 
outpatient treatment records from the New 
Orleans, Louisiana VA Medical Center.

4.  The Veteran shall be afforded an 
appropriate VA examination to ascertain 
the nature and etiology of any disability 
of the hands that may be present. Any and 
all indicated evaluations, studies and 
tests deemed necessary by the examiner 
should be accomplished. The examiner is 
requested to review all pertinent records 
associated with the claims file, and 
following this review and the examination 
render an opinion as to the following:

(a) Whether it is at least as likely as 
not (at least a 50 percent probability) 
that the Veteran's arthritis of the hands 
was caused or aggravated by the service-
connected residuals of fractures to the 
left 5th metacarpal and right 5th 
metacarpal.

(b) Whether any currently diagnosed 
disability of the hands is at least as 
likely as not (at least a 50 percent 
probability) causally or etiologically 
related to any event or incident of the 
Veteran's active service.

A clear rationale for all opinions is 
required, to include a discussion of the 
facts and medical principles involved. 
Copies of all pertinent records in the 
Veteran's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review in 
connection with the examination.

5.  The RO/AMC shall schedule the Veteran 
for an appropriate VA examination to 
determine the nature and etiology of the 
Veteran's heart disability, including the 
arteriosclerotic heart disease, coronary 
artery disease, atypical chest pain, 
possibly secondary to spasms of the 
coronary vessels.  Any and all indicated 
evaluations, studies and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records associated 
with the claims file, and following this 
review and the examination render an 
opinion as to the following:

(a) Whether it is at least as likely as 
not (at least a 50 percent probability) 
that any currently diagnosed heart 
disability, including the arteriosclerotic 
heart disease, coronary artery disease, 
atypical chest pain, possibly secondary to 
spasms of the coronary vessels, was caused 
or aggravated by the service-connected 
diabetes mellitus and/or any other 
service-connected disability.

(b) Whether it is at least as likely as 
not (at least a 50 percent probability) 
that the Veteran's heart disability, 
including the arteriosclerotic heart 
disease, coronary artery disease, atypical 
chest pain, possibly secondary to spasms 
of the coronary vessels, is causally or 
etiologically related to the any event or 
incident of service.

A clear rationale for all opinions is 
required, to include a discussion of the 
facts and medical principles involved. 
Copies of all pertinent records in the 
Veteran's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review in 
connection with the examination.

6.  The RO/AMC shall schedule the Veteran 
for an appropriate VA examination to 
determine the nature and etiology of the 
Veteran's acquired psychiatric disability, 
including depression, schizophrenia and 
PTSD.  Any and all indicated evaluations, 
studies and tests deemed necessary by the 
examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, and following this review and 
the examination render an opinion as to 
the following:

Whether it is at least as likely as not 
(at least a 50 percent probability) that 
any currently diagnosed psychiatric 
disability, including depression, 
schizophrenia and PTSD, is causally or 
etiologically related to any event or 
incident of service.

A clear rationale for all opinions is 
required, to include a discussion of the 
facts and medical principles involved. 
Copies of all pertinent records in the 
Veteran's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review in 
connection with the examination.

7. After reviewing any new evidence 
received, and specifically any VA or 
private records concerning the Veteran's 
eye surgery, the RO/AMC should again 
review the claim concerning whether new 
and material evidence had been submitted 
to reopen a claim for service connection 
for glaucoma on the basis of the 
additional evidence.  If appropriate, the 
RO/AMC will provide the Veteran any 
appropriate VA medical examinations. See 
38 U.S.C.A § 5103A(d),(g); Paralyzed 
Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed.Cir. 
2003) (Holding that VA need not provide a 
medical examination or medical opinion 
until a claim is reopened).  If the 
benefits sought are not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond.

8.  After reviewing any new evidence 
received, and specifically any VA or 
private records concerning the Veteran's 
knees, the RO/AMC should again review the 
claims concerning whether new and material 
evidence had been submitted to reopen a 
claim for service connection for right 
knee pain with arthritis and arthritis of 
the left knee on the basis of the 
additional evidence.  If appropriate, the 
RO/AMC will provide the Veteran any 
appropriate VA medical examinations. See 
38 U.S.C.A § 5103A(d),(g); Paralyzed 
Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed.Cir. 
2003) (Holding that VA need not provide a 
medical examination or medical opinion 
until a claim is reopened).  If the 
benefits sought are not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond.

9.  After reviewing any new evidence 
received, and specifically any VA or 
private records concerning the Veteran's 
acquired psychiatric disability, including 
the above requested VA examination, the 
RO/AMC should again review the claim for 
service connection for an acquired 
psychiatric disability, including 
depression, schizophrenia and PTSD on the 
basis of the additional evidence.  If the 
benefits sought are not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond.

10.  After reviewing any new evidence 
received, and specifically any VA or 
private records concerning the Veteran's 
bilateral hands and the above requested VA 
examination, the RO/AMC should again 
review the claim for service connection 
for the bilateral hands on the basis of 
the additional evidence.  If the benefits 
sought are not granted, the Veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond.

11.  After reviewing any new evidence 
received, and specifically reviewing any 
VA or private records concerning the 
Veteran's heart disability, including the 
arteriosclerotic heart disease, coronary 
artery disease, atypical chest pain, 
possibly secondary to spasms of the 
coronary vessels, along with the report of 
the above requested VA examination, the 
RO/AMC should again review the claim for 
service connection for arteriosclerotic 
heart disease, coronary artery disease, 
atypical chest pain, possibly secondary to 
spasm of the coronary vessels disability 
on the basis of the additional evidence.  
If the benefits sought are not granted, 
the Veteran and his representative should 
be furnished a Supplemental Statement of 
the Case, and be afforded a reasonable 
opportunity to respond.

12.  After reviewing any new evidence 
received, and specifically any VA or 
private records concerning the Veteran's 
eye surgery, the RO/AMC should again 
review the claim for an increased 
evaluation for diabetic retinopathy on the 
basis of the additional evidence.  If the 
benefits sought are not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond.

13.  After reviewing any new evidence 
received, and specifically any VA or 
private treatment records concerning the 
Veteran's diabetes mellitus, the RO/AMC 
should again review the claim for an 
increased evaluation for diabetic mellitus 
on the basis of the additional evidence.  
If the benefits sought are not granted, 
the Veteran and his representative should 
be furnished a Supplemental Statement of 
the Case, and be afforded a reasonable 
opportunity to respond.

14.  After reviewing any new evidence 
received, and specifically any VA or 
private records concerning the Veteran's 
diabetic nephropathy with hypertension, 
the RO/AMC should again review the claim 
for an increased evaluation for diabetic 
nephropathy with hypertension on the basis 
of the additional evidence.  If the 
benefits sought are not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond.

15.  After reviewing any new evidence 
received, and specifically any VA or 
private records concerning the Veteran's 
diabetic peripheral neuropathy of all of 
the extremities, the RO/AMC should again 
review the claim for an increased 
evaluation for diabetic peripheral 
neuropathy of the bilateral upper and 
lower extremities on the basis of the 
additional evidence.  If the benefits 
sought are not granted, the Veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond.

16. The RO/AMC shall re-examine the 
Veteran's claim pertaining to service 
connection for TDIU.  If no additional 
development is required, the RO should 
prepare an SOC in accordance with 38 
C.F.R. § 19.29, unless the matter is 
resolved by granting the benefit sought, 
or by the Veteran's withdrawal of the NOD.  
If, and only if, the Veteran files a 
timely substantive appeal, should the 
issue be returned to the Board.


The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


